CRIST, Judge.
Colbert appeals from a judgment of the circuit court affirming a decision of the Labor and Industrial Relations Commission denying him unemployment benefits. We affirm.
Colbert was hired by Universal Life Insurance Company as a sales representative trainee to be paid $175 per week in advance commissions against his future commissions. He was to be put on straight commission after he was licensed. He was indebted to insurance company for the advance commissions but insurance company admitted it would not try to collect if he was no longer employed by them. Claimant quit and filed for wage credits under the Missouri Employment Security Law.
Services by an insurance agent who receives remuneration solely by way of commissions is not considered employment and does not make the agent eligible for unemployment benefits. § 288.034.-12(11), RSMo 1986; American National Insurance Co. v. Keitel, 353 Mo. 1107, 186 S.W.2d 447 (1945). There was competent and sufficient evidence on the whole record to support the administrative finding that Colbert was only paid as a result of advances on future commissions and commissions he did earn. No error of law appears. An extended opinion would have no precedential value.
Judgment affirmed in accordance with Rule 84.16(b).
SATZ, P.J., and KELLY, J., concur.